DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 04/01/22, has been entered. 

3.  Claims 1-29 are pending. Claims 1-3 are amended.  Claims 12-16 and 18-29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/21. Claims 1-11 and 17 are under examination.

Declaration under 37 C.F.R. 1.132          
4.  The declaration under 37 CFR 1.132 filed 04/01/22 is sufficient to overcome the rejection of claims 1-11 and 17 based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 10/01/21:
The objection to the specification for minor informalities, found on page 3 at paragraph 6 is withdrawn in light of Applicant’s amendments thereto. 

The rejection of claims 1-11 and 17 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, found on page 3 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-3, 9-11 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 5 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.

The rejections of claims 1-3, 9-11 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 7 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-11 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement, found on page 12 at paragraph 13, is withdrawn in light of Applicant’s submission of a 1.132 Declaration (see above).

The rejection of claims 1-3, 5, 7-11 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Neyra et al. 1997 (US 5,665,354) found on page 15 at paragraph 17, is withdrawn in light of Applicant’s amendments thereto.


Maintained Rejection: Claim Rejections - 35 USC § 102
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.  Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. 2017 (US 2017/0246224).
	King teach methods for treating plants for plant health comprising the administration of Bacillus strains 101, 235, 77, 177 and/or 102 directly to a plant (e.g. see abstract and [0002, 0240, 0264]; meeting limitations found in instant claims 1, 2, 3, 5, 7, and 8). King teach the strains may be formulated as a powder or pellet (e.g. [0265]; meeting limitations found in newly amended claim 1).  King teach the methods are used to inhibit E. coli (i.e. a bacterial disease; e.g. [0003-0004]). 
With regards to “...to inhibit a fungal disease or a bacterial disease” in the preamble and “...inhibiting the fungal disease or the bacterial disease” in claim 1, it is noted that neither adds a positively recited step and thus both have been interpreted as expressions of intended results of the positively recited step of contact; see MPEP 2111.04.  With regards to “... wherein the Bacillus strain has antifungal activity” in claim 9, it is noted that antifungal activity has been interpreted as a functional property of the Bacillus strain; see MPEP 2112.01. 
	Therefore, King anticipates the invention as claimed.

Applicant’s Arguments
9. Applicant argues King only mentions treating the health of a plant but does not teach an active step of inhibiting a fungal disease or a bacterial disease. (Remarks, page 10).

Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive because the Office disagrees with Applicant’s limited interpretation of the King reference.  For example, King clearly envisioned using the same strains of Bacillus formulated in the same way (e.g. powder) to treat plants in the same manner (e.g. inhibit E. coli) as to treat animals, as evidenced by, inter alia, the final sentence in their summary abstract (i.e. “The invention can also be used for treatment of plants...”. In addition, the positively recited steps in the claimed method are (a) preparing a composition comprising one or more Bacillus strains as a powder, gel, pellet, liquid, or freeze-dried compositions; and (2) contacting the plant with the composition; therefore, “...to inhibit a fungal disease of a bacterial disease” is not a positively recited step, but rather the consequence (i.e. an expression of an intended result) of the positively recited step of contact (i.e. applying the composition to the plant) as already envisioned and taught by King. Furthermore, MPEP 2112.02 states when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated; see e.g., In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

New Rejection Necessitated by Applicant’s Amendments
New Rejection: Claim Rejections - 35 USC § 103
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15. Claims 1-3, 5, 7-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. 2017 (US 2017/0246224) in view of Neyra et al. 1997 (US 5,665,354).
 	As set forth above, King teach methods for treating plants for plant health comprising the administration of Bacillus strains 101, 235, 77, 177 and/or 102 directly to a plant (e.g. see abstract and [0002, 0240, 0264]; meeting limitations found in instant claims 1, 2, 3, 5, 7, and 8). King teach the strains may be formulated as a powder or pellet (e.g. [0265]) and that the methods are used to inhibit E. coli (i.e. a bacterial disease; e.g. [0003-0004]). 
	Therefore, the difference between the prior art and the invention is the particular plant diseases found in dependent claims 10-11 and 17.
	However, Neyra teach similar methods comprising application of similar Bacillus strains to plants for the intended purpose of biological control of fungal and bacterial plant diseases (e.g. column 2, lines 28-40; and Neyra claim 2). Neyra teach that the use of Bacillus provides many advantages including the production of desiccation resistant endospores which enables the use in a variety of environmental conditions (e.g. see column 3, lines 1-10). Neyra demonstrate application of Bacillus to plants inhibited representatives from multiple genera of fungi including Fusarium and Aspergillus, including Fusarium oxysporum (e.g. column 4, lines 43-46; and Table 3).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to use the methods and compositions comprising Bacillus bacterial strains for overall plant health, as taught by King, for the biological control of disease causing organisms, including fungi, such as Fusarium oxysporum, thereby arriving at the claimed invention, because Neyra demonstrated Bacillus strains inhibited several types of fungi, including Fusarium oxysporum specifically.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have been motivated to make the modification because the use of Bacillus provided many advantages including the production of desiccation resistant endospores which enabled the use in a variety of environmental conditions, as taught by Neyra. The person of ordinary skill in the art would have had a reasonable expectation of success because King already taught Bacillus strains 101, 235, 77, 177 and/or 102 were beneficial to plant health when applied directly to a plant; and Neyra already demonstrated that at least one of the functional properties of Bacillus strains included anti-fungal properties, including the inhibition of Fusarium oxysporum. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, King contains a “base” method of applying specific Bacillus strains to plants to maintain plant health; and Neyra contains a similar method for maintaining plant health against bacterial and fungal pathogens, wherein the technique of using Bacillus is taught as advantageous (e.g. desiccation resistant endospores for use in a variety of environmental conditions).  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Neyra would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Allowable Subject Matter
16.  Claim 4 and claim 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17. No claims are allowed.

18.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

19.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

21.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 2, 2022